Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                             FILED
                                                               Sep 26 2012, 9:14 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                           CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

CHRIS M. TEAGLE                                    GREGORY F. ZOELLER
Muncie, Indiana                                    Attorney General of Indiana

                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

STEVEN J. HIRST,                                   )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 05A05-1204-CR-215
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE BLACKFORD SUPERIOR COURT
                            The Honorable J. Nicholas Barry, Judge
                               Cause No. 05D01-1111-FD-450



                                       September 26, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
        Appellant-Defendant Steven J. Hirst appeals the sentence imposed by the trial court

following his guilty plea to and conviction for Class D felony possession of a controlled

substance.1 Specifically, Hirst contends that his sentence is inappropriate. We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On or about November 18, 2011, Hirst knowingly or intentionally possessed

morphine, a controlled substance.2 Also on November 18, 2011, the State charged Hirst with

one count of Class D felony unlawful possession of a syringe, one count of Class D felony

possession of a controlled substance, and one count of Class A misdemeanor possession of

paraphernalia. On February 21, 2012, the parties entered into a plea agreement by which

Hirst agreed to plead guilty to possession of a controlled substance in exchange for the State

agreeing to dismiss the remaining charges. The trial court accepted Hirst’s guilty plea and

conducted a sentencing hearing on March 21, 2012, at which the court sentenced Hirst to a

two-year term. This appeal follows.

                                  DISCUSSION AND DECISION

        On appeal, Hirst challenges his sentence by claiming that it is inappropriate in light of

the nature of his offense and his character. Indiana Appellate Rule 7(B) provides that “The

Court may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the


        1
            Ind. Code § 35-48-4-79(a) (2011).
        2
           We note that Hirst failed to include a copy of the transcript of the February 21, 2012 guilty plea
hearing in the record on appeal. We therefore state the facts as presented in the charging information relating
to the charge to which Hirst pled guilty.

                                                      2
offense and the character of the offender.” The defendant bears the burden of persuading us

that his sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App.

2008).

         With respect to the nature of Hirst’s offense, the record demonstrates that Hirst

possessed morphine, a controlled substance, without a prescription. While this act alone may

not be particularly egregious, the record further reflects that Hirst had a long history of

substance abuse. In addition, the morphine was stored in a manner which would allow for

quick and easy use of the drug and Hirst admitted to the investigating officer that he had

recently injected morphine.

         With respect to Hirst’s character, the record demonstrates that Hirst had amassed a

substantial criminal history, which included felony convictions for theft and operating a

vehicle while intoxicated as well as misdemeanor convictions for resisting law enforcement,

operating a vehicle in a manner that endangers a person, operating a vehicle with an alcohol

concentration equivalent (“ACE”) of 0.15 or more, carrying a handgun without a license, and

criminal conversion. Hirst had previously had his probation revoked and was on probation

under an unrelated cause number at the time the present offense was committed. Hirst argues

that his desire to financially support and be a good father to his children and the amount of

support shown to him by his family reflects positively on his character. While we commend

Hirst for his desire to be a good father to his children, we also note that at the time he

committed the instant offense, Hirst was using drugs, unemployed, and not providing any

financial support to his children. Furthermore, while we do not dispute Hirst’s family’s claim

                                              3
that he is a “good guy” when he is not using drugs, we observe that the record reflects that

prior attempts to treat his substance abuse have been unsuccessful and, as the trial court

found, Hirst’s current claims that he is ready to “stay clean” appear unconvincing. Tr. pp. 7,

9. Thus, in light of Hirst’s history of substance abuse, criminal history and prior failure to

respond positively to probation, we cannot say that his two-year sentence in inappropriate.

       The judgment of the trial court is affirmed.

ROBB, C.J., and BAKER, J., concur.




                                              4